U.S. Department of Justice
Federal Bureau of Prisons

Designation and Sentence Computation Center

 

 

U.S. Armed Forces Reserve Complex
346 Marine Forces Drive
Grand Prairie, Texas 75051

January 21, 2021

The Honorable Thomas A. Varlan
United States District Judge
for the Eastern District of Tennessee
800 Market Street, Suite 143
Knoxville, Tennessee 37902

RE: Plemons, Dennis Dewayne
Register Number: 47110-074
Case Number: 3:13-CR-00154-TAV-HBG(1)

Dear Judge Varlan:

This letter is to inform the Court of the untimely release
of Dennis Dewayne Plemons. On April 11, 2018, Mr. Plemons was
sentenced by Your Honor to a 90-month term of imprisonment for
Felon in Possession of a Firearm in Case No. 3:13-CR-00154-TAV-
HBG(1). At the time of sentencing, Mr. Plemons was under the
primary custodial jurisdiction of federal authorities.

Our records reflect on December 31, 2020, Mr. Plemons
released via Good Conduct Time from the service of his 90-month
term of imprisonment imposed on April 11, 2018.

On September 17, 2020, Mr. Plemons was re-sentenced by Your
Honor to a 180-month term of imprisonment. However, the Federal
Bureau of Prisons did not receive the new Judgement in a Criminal
case until January 5, 2021, after the inmate had already been
released from his 90-month term of imprisonment.

After Mr. Plemons had released from his 90-month term of
imprisonment and we received the new Judgement in a Criminal
case, we have been in continuous communications with the United
States Marshals Service and the United States Probation
Department in order to have Mr. Plemons returned to Federal
Custody. On January 8, 2021, Mr. Plemons self-surrendered to the
United States Marshals Service.

Case 3:13-cr-00154-TAV-HBG Document 94 Filed 01/21/21 Page 1of3 PagelD #: 1836
We regret this unfortunate release. The Designation and
Sentence Computation Center will continue to process all
Amended/Re-Sentenced Judgements in a Criminal case upon receipt.
If you have any questions or concerns, please do not hesitate to
contact me at 972-352-4449.

Respectfully,

/ gn

Ken Woods,
Acting Chief
jhs
cc: Cynthia F. Davidson, Assistant United States Attorney
Adrienne Simpson-Brown, Chief U.S. Probation Officer

Case 3:13-cr-00154-TAV-HBG Document 94 Filed 01/21/21 Page 2of3 PagelD #: 1837
 

FINE!

SIN|AXouy iy

Sossouue) $0 JOU;SIC] We} .
AEN, #Se: ueyre sewo o[qe1ouoyp a
UND IMISIC "Ss "N ‘WAI . —=_ tees ot

1202

6 mul
1S0SZ 3000 diZzWOu

bc0¢ Se NVE

00S°000 $

o0e$ 3SN SLvAldd
¥Os ALTIVNSd

“IWIN WDE Sn

 

“Sou 53>

T @34

 

i?

 

ZO6LE daSsouUaL, ‘A][IAXOUY

. EVT ANS Jaa.s JxIeW 008
gassauua ll, JO LSI U1a}sey 9} 10J

aspn{ WINSIG saye1s peu

 

xapduoy aasasay SaILO4 Paulsy “Sf

4ajuay uo1pinduoy aduajuag pup uoijpusisag

37S suoslig Jo nevaing [e19po

Zw aosne jo juaunaedag *s‘Q

Gy

Case 3:13-cr-00154-TAV-HBG Document 94 Filed 01/21/21 Page 30f3 PagelD #: 1838
